BRITT, Judge.
Plaintiff contends that the trial court erred in concluding as a matter of law that the agreement between plaintiff and defendant General imposed no duty upon the defendants to sell certain linens to the plaintiff. We agree with the trial court.
In Lane v. Scarborough, 284 N.C. 407, 409-10, 200 S.E. 2d 622 (1973), we find:
. . . Whenever a court is called upon to interpret a contract its primary purpose is to ascertain the intention of the parties at the moment of its execution. (Citations.)
“The heart of a contract is the intention of the parties, which is to be ascertained from the expressions used, the subject matter, the end in view, the purpose sought, and the situation of the parties at the time. (Citation.) ...”
In the case at bar, the language in the contract is that the “ . . . customer (plaintiff) will buy back all linen purchased. ...” There is no language in the contract imposing a duty on the company (defendants) to sell the linen back to the customer. Plaintiff’s employee, as its witness, explained that the provision in question was included in the contract at the insistence of defendant General. The effect of the provision was to provide General with the option of requiring plaintiff to repurchase certain linens.
In 1A Corbin, Contracts § 266, at 544-46 (1963), we find:
It is very common, in contracts for the purchase and sale of corporate shares or other property, for the purchaser to be given an option to sell it back to the seller or for the seller to be given an option to buy it back from the purchaser. Where the option is to sell back, consideration for the seller’s promise to repurchase at the buyer’s option is the price paid by the buyer; that price is the agreed exchange for two things — the property transferred and the power to accept the standing offer of the seller. . . .
See 1 Williston, Contracts §§ 61A-D (Jaeger ed. 1957).
In Trogden v. Williams, 144 N.C. 192, 199, 56 S.E. 865 (1907), in defining “option”, the court said :
. . . The term is well defined in the case of Black v. Maddox, 104 Ga., 157, as “the obligation by which one binds himself *442to sell [or buy] and leaves it discretionary with the other party to buy [or sell], which is simply a contract by which the owner of property agrees with another person that he shall have the right to buy [or sell] the property at a fixed price within a certain time.” The agreement is, of course, invalid unless supported by a valuable consideration. . . .
Accord, Douglass v. Brooks, 242 N.C. 178, 87 S.E. 2d 258 (1955) ; Winders v. Kenan, 161 N.C. 628, 77 S.E. 687 (1913) ; Rogers v. Burr, 105 Ga. 432, 31 S.E. 438 (1898).
We conclude that the contract imposed no obligation on defendants to sell linen to plaintiff.
In their other assignment of error, plaintiff contends the trial judge erred in finding as a fact that linens sold to defendants were not physically in existence at the time plaintiff requested defendant to sell certain linens. Assuming that the court did err, in view of our conclusion above stated, plaintiff is not prejudiced by the finding.
Affirmed.
Judges Morris and Arnold concur.